New York, NY 10016
Tel 212. 867. 4466

BBWG Belkin Burden Wenig & Goldman, LLP Fax 212.297. 1859

5 270 Madison Avenue
i"

 

 

FE ATT ORNEYS8 A T LA W 495 Post Road East
“4 Westport, CT 06880

Tel 203. 227. 1534
Fax 203. 227. 6044

Jay B. Solomon
Partner May 24, 2019

212. 867. 4466 Ext 497

jsolomon@bbwg.com

www.bbwg.com

By ECF
Hon. Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Perl Street
New York, NY 10007
Re: Hesham Awad, ev. al. v. Sharif Omar, et. al.
Case No. 18-cv-10810 (NRB)

Dear Judge Buchwald:

I am the attorney for the Plaintiffs in the referenced case. I respectfully submit this letter
in response to Defendant Sharif Omar’s (“Sharif”) letter dated May 21, 2019, requesting that the
Court strike the proposed Consent Decree filed by Plaintiffs on May 10, 2019 [ECF No. 35 —
since stricken from the docket], and to respectfully request that the Court reconsider its order
denying the entry of the Consent Decree and striking it from the docket.

It is respectfully submitted that there was nothing procedurally improper or inappropriate
with the filing of the proposed Consent Decree. As discussed in Civil RICO: A Manual for
Federal Attorneys (2007)':

A consent decree is a voluntary agreement, subject to the court’s approval, entered
into by consent of the parties to a lawsuit to resolve a lawsuit. “The parties waive
their right to litigate the issues involved in the case and thus save themselves the time,
expense, and inevitable risk of litigation.” United States v. Armour & Co., 402 U.S.
673, 681 (1971). As the Supreme Court has explained, consent decrees have a “hybrid
nature”: [C]onsent decrees bear some of the earmarks of judgments entered after
litigation. At the same time, because their terms are arrived at through mutual
agreement of the parties, consent decrees also closely resemble contracts. See United
States v. ITT Continental Banking Co., 420 U.S. 223, 235-237 (1975); United States
v. Armour & Co., 402 U.S. 673 (1971). .. . [C]onsent decrees “have attributes both of
contracts and of judicial decrees,” a dual character that resulted in different treatment
for different purposes. United States v. ITT Continental Banking Co., supra, at 235-
237, and n. 10. The question is not whether we can label a consent decree as a
“contract” or a “judgment,” for we can do both. Local No. 93, Int’l Ass'n of
Firefighters v. City of Cleveland, 478 U.S. 501, 519 (1986) (“Firefighters”).

Id. at 157. Moreover, “a consent decree must spring from and serve to resolve a dispute within
the court’s subject-matter jurisdiction. Furthermore, consistent with this requirement, the consent

 

' Available at https://www .justice.gov/sites/default/files/usam/legacy/201 4/1 0/17/civrico.pdf.
Belkin Burden Wenig & Goldman, LLP

Hon. Naomi Reice Buchwald

May 24, 2019

Page 2 of 2

decree must ‘come within the general scope of the case made by the pleadings’. . . and must
further the objectives of the law upon which the complaint was based.” Jd. at 160, citing
Firefighters.

Thus, the use of a consent decree is not limited in any respect to government related
parties. Rather, it is a judicious method of resolving claims in a civil case — the very manner in
which J attempted to use it in this case. Here, through the proposed consent decree, Defendant
Sami Omar appeared in the case, consented to the jurisdiction of the Court, and agreed (like a
contract between the parties) to provide material assistance to the Plaintiffs, and, most
importantly, agreed that he will “at all times [be] fully and faithfully honest and truthful in regard
to the foregoing.” [Proposed Consent Decree § 2] In return, Plaintiffs agreed to conditionally
release him from liability for any wrongs he committed against them in regard to the allegations
set forth in the FAC. Thus, the proposed Consent Decree was offered in the manner in which it
was intended to be used — as an expeditious and judicious vehicle for resolving federal claims
between the parties, and further, by promoting justice through truthful testimony. There is
absolutely no basis for Mr. Campisi to cry foul — which is evident by the complete lack of any
support for his protests and propositions. Indeed, as a non-party to the agreement, I question his
standing to even challenge its entry.

Respectfully, it appears that the Court may have been swayed by the hollow rhetoric
espoused in Mr. Campisi’s letter. Those allegations are entirely false. | have confirmed directly
through Sami Omar that Sharif was and remains the driving force behind the fraud that he had,
has and continues to impose upon his family members. Moreover, as will be further
demonstrated in response to Defendant’s motion to dismiss, neither the Statute of Limitations nor
the Private Securities Litigation Reform Act will pose any obstacle to the Plaintiffs’ prosecution
of their claims against Sharif. His theft of two of the Plaintiffs’ shares of stock in Liptis
Pharmaceuticals is but one small component of his long-term malfeasance, which continued by
the looting of the family real estate businesses through at least 2017, and continues, to date,
through shareholder oppression tactics.” It is respectfully submitted that the proposed Consent
Decree was proper, and should be reconsidered by the Court.

Thank you for your consideration of thfs\natter.

  
 

Respectfully submitted,

  
   
 

N
Jay B.|Solomon
cc: Philip J. Campisi, Jr., Esq.

 

* Sharif, who now alone controls the families’ two real estate investments, refuses to make any
distributions to the family shareholders; yet, he is causing huge income tax liabilities to be passed through
to them for accumulated (though undistributed) income.

JSOLOMON/13120.0003/2588153
